Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the instant claims are allowable over the prior art of record, because the prior art is silent to  a lead-acid storage battery comprising: a container with a cover, the container including one or more compartments; one or more cell elements in the one or more compartments, the one or more cell elements comprising: a positive plate, the positive plate having a positive grid and a positive electrochemically active material on the positive grid; a negative plate, the negative plate having a negative grid and a negative electrochemically active material on the negative grid made out of a lead oxide paste spread, wherein the negative electrochemically active material comprises conductive carbon, 0.5 to 2.0 wt% fine particle size barium sulfate, and 0.01 to 1.0 wt% of an organic expander, wherein the conductive carbon is provided in the negative electrochemically active material at a percent by weight of activated carbons and graphite approaching 1.0 wt % percent, and includes 0.01 to 0.1 percent by weight carbon nanotubes; and an absorbent glass mat separator between the positive plate and the negative plate; electrolyte within the container; and one or more terminal posts extending from the container or the cover and electrically coupled to the one or more cell elements.
and/or carbon nanotubes [0041]. However, the reference does not teach or suggest a negative electrode with a negative grid of lead oxide paste, 0.5 to 2.0 wt% fine particle size barium sulfate and a conductive carbon approaching 1.0 wt% and 0.01 to 0.1% by weigh carbon nanotubes. Therefore, the instant claims are patentably distinct from the prior art of record. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722